Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 1 of 9 PageID #: 1951



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

   TRAXCELL TECHNOLOGIES, LLC,                      §
                                                    §
                 Plaintiff,                         §
                                                    §
   v.                                               §
                                                    §
   NOKIA SOLUTIONS AND                              §        Case No. 2:18-cv-00412-RWS-RSP
   NETWORKS US LLC, NOKIA                           §
   SOLUTIONS AND NETWORKS OY,                       §
   NOKIA CORPORATION, NOKIA                         §
   TECHNOLOGIES OY, ALCATEL-                        §
   LUCENT USA, INC., HMD GLOBAL,                    §
   HMD GLOBAL OY, T-MOBILE USA,                     §
   INC.,                                            §
                                                    §
                 Defendants.                        §

                                 REPORT AND RECOMMENDATION

         Before the Court is Defendant HMD Global Oy’s Motion to Dismiss pursuant to Rules

  12(b)(2), 12(b)(4), and 12(b)(5) of the Federal Rules of Civil Procedure. (Dkt. No. 44.) The Court

  previously instructed Plaintiff Traxcell Technologies, LLC (“Traxcell”) to provide evidence of

  proper service, supplemental briefing to support its theories of service, and authority to support its

  position that the Defendants may be joined together in one case. (Dkt. No. 52.) Plaintiff filed

  additional briefing as directed (Dkt. No. 60), and the Defendants each filed responses (Dkt. Nos.

  61, 62, 63).

         After consideration, the Court concludes that the inclusion of HMD Global Oy as a

  Defendant in this case alongside either Nokia or T-Mobile violates 35 U.S.C. § 299. Furthermore,

  the Court concludes that Traxcell has not properly served HMD Global Oy. Accordingly, the Court

  recommends that Traxcell’s claims against HMD Global Oy be DISMISSED WITHOUT

  PREJUDICE.


                                                  1/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 2 of 9 PageID #: 1952



     I.      JOINDER OF HMD GLOBAL OY VIOLATES 35 U.S.C. § 299

          Traxcell has not shown a sufficient connection between HMD Global Oy and either Nokia

  or T-Mobile to justify the joinder of HMD Global Oy in this action. 35 U.S.C. § 299 provides that

  “parties that are accused infringers may be joined in one action as defendants or counterclaim

  defendants, or have their actions consolidated for trial, only if-- (1) any right to relief is asserted

  against the parties jointly, severally, or in the alternative with respect to or arising out of the

  same transaction, occurrence, or series of transactions or occurrences relating to the making,

  using, importing into the United States, offering for sale, or selling of the same accused product or

  process; and (2) questions of fact common to all defendants or counterclaim defendants will arise

  in the action.” (emphasis added.)

          In Realtime Data, LLC v. Hewlett Packard Enter. Co., Judge Love concluded that joinder

  was inappropriate where the defendants provided separate components of a larger system and

  plaintiffs alleged that the defendants possessed a “marketing alliance” with each other that justified

  joinder. No. 6:16-CV-00086-RWS-JDL, 2017 WL 3709095, at *3 (E.D. Tex. Feb. 3, 2017).

  Hewlett Packard Enterprise, Co. and Hewlett Packard Enterprise Services, LLC (collectively

  “HP”) argued that they were improperly joined with Silver Peak Systems, Inc. (“Silver Peak”). Id.

  The Court noted that the HP’s marketing alliance actually involved thousands of vendors other

  than Silver Peak and that allowing joinder “would open the door to allow Plaintiffs to assert joinder

  of [HP] in combination with literally thousands of other independent companies on the sole basis

  that they have a ‘marketing alliance.’” Id. Judge Love stated that, “[g]iven the nature of this

  industry, particularly the fact that individual products or processes must be able to integrate into a

  larger system (for instance, software must be tested to ensure it is combinable with hardware),

  there must be some further evidence of a relationship between the parties with respect to a certain



                                                   2/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 3 of 9 PageID #: 1953



  product or process in order to support joinder under § 299.” Id. Claims against Silver Peak were

  then severed from the claims against HP. Id.

         Traxcell has not shown a sufficient connection between HMD Global Oy and either Nokia

  or T-Mobile. HMD Global Oy has no significant connection with T-Mobile other than the fact that

  the HMD Global Oy phones may be used on the T-Mobile network. This connection is even

  weaker than the one set forth and rejected by Judge Love in Realtime Data. The plaintiffs in

  Realtime Data alleged that HP and Silver Peak were a part of a marketing alliance, and Judge Love

  concluded that “there must be some further evidence of a relationship between the parties with

  respect to a certain product or process in order to support joinder under § 299.” Id. Here, Traxcell

  has not suggested any meaningful connection between HMD Global Oy and T-Mobile other than

  the fact that HMD Global Oy phones may be used on a T-Mobile network. (See Dkt. No. 60 at 5–

  8.) However, permitting joinder based on this fact would open the door to allow Traxcell to join a

  very large number of other entities on the sole basis that the components may work together as

  part of a larger system. “Given the nature of this industry, particularly the fact that individual

  products or processes must be able to integrate into a larger system . . . , there must be some further

  evidence of a relationship between the parties with respect to a certain product or process in order

  to support joinder under § 299.” Realtime Data, at *3.

         For similar reasons, HMD Global Oy lacks a sufficient connection with Nokia. HMD

  Global Oy manufactures cell phones, and those cell phones may eventually connect to a network

  that utilizes Nokia equipment. However, this is true for cell phones manufactured by other

  companies, making the reasoning in Realtime Data equally applicable with respect to the

  connection between HMD Global Oy and Nokia. HMD Global Oy makes wireless handsets and

  sells those handsets using the Nokia tradename. (Dkt. No. 60 at 6.) However, Traxcell has not



                                                   3/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 4 of 9 PageID #: 1954



  shown how this fact is relevant to the current action for patent infringement or how this fact is

  relevant to the joinder inquiry. Traxcell has not shown that HMD Global Oy is owned or otherwise

  affiliated with Nokia. Without further evidence of a stronger relationship between Nokia’s and

  HMD Global Oy’s products, the Court concludes that the right to relief being asserted against

  Nokia and HMD Global Oy does not arise out of the same transaction, occurrence, or series of

  occurrences.

            Thus, the Court concludes that HMD Global Oy’s inclusion as a defendant violates 35

  U.S.C. § 299, making it appropriate to sever HMD Global Oy. However, in light of additional

  issues with insufficient service of process that will be discussed below, the Court recommends that

  Traxcell’s claims against HMD Global Oy be DIMISSED WITHOUT PREJUDICE. 1


      II.      PLAINTIFF HAS NOT PROPERLY SERVED HMD GLOBAL OY

            The Court also concludes that Traxcell has not met its burden of proving that it properly

  served HMD Global Oy. HMD Global Oy’s Motion to Dismiss raises several arguments, and one

  of those arguments was that Traxcell’s complaint should be dismissed for insufficient service of

  process. (Dkt. No. 44.) At a scheduling conference, the Court addressed service attempts made by

  Traxcell. (Dkt. No. 55 at 30:9–25.) During the discussion of HMD Global Oy’s Motion to Dismiss

  at a previous scheduling conference, Traxcell indicated that it had recently attempted service upon

  HMD Global Oy through the Texas Secretary of State. (Id. at 32:20–25.) In light of this and

  because the previous attempts at service were each flawed in some way, the Court directed Traxcell

  to provide further briefing on the issue of whether HMD Global Oy could be served through the

  Texas Secretary of State and whether Traxcell’s recent attempt at service met the requirements for



  1
   Nokia and T-Mobile should remain in the same suit. (See Dkt. No. 61 (showing statement by T-Mobile that “T-
  Mobile is connected to Nokia via network equipment. . . .”).)

                                                       4/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 5 of 9 PageID #: 1955



  service under the Federal Rules. (Id. at 33:19–34:7.) The Court stated that “if I decide your service

  is still not enough, then I’ll grant HMD’s request to dismiss, and you can do whatever you want to

  do after that, but I think that's an adequate time.” (Id. at 33:25–34:3.) Traxcell filed a brief focusing

  on one of those attempts. (See Dkt. No. 60 at 2–3.)

          After consideration, the Court concludes that HMD Global Oy should be dismissed under

  either Rule 12(b)(5) or Rule 4(m) of the Federal Rules of Civil Procedure. First, the Court

  concludes that Traxcell must comply with the Hague Convention to effect service, and Traxcell

  has not shown that it has complied with the Hague Convention. Second, even if Traxcell is not

  required to comply with the Hague Convention to effect service for HMD Global Oy, the Court

  concludes that Traxcell has failed to show that it met the requirements for service. Instead,

  Traxcell’s newest attempt at service through the Texas Secretary of State was ineffective as it did

  not include the operative complaint. Third and finally, even if Traxcell is not required to comply

  with the Hague Convention to effect service for HMD Global Oy, the Court concludes that good

  cause is not present to justify any further attempts of service, making dismissal without prejudice

  appropriate pursuant to Rule 4(m).


              a. Traxcell is required to comply with the Hague Convention to effect service of
                 HMD Global Oy.

          HMD Global Oy is a business that is both organized and based in Finland. (Dkt. No. 22 at

  ¶ 8.) The United States and Finland are both signatories to the Hague Convention. Nov. 15, 1965,

  20 U.S.T. 361, T.I.A.S. No. 6638 (the “Hague Convention”); see also HCCH Members (accessed

  10/18/2019), https://www.hcch.net/en/states/hcch-members. The Hague Convention states that

  “[t]he present Convention shall apply in all cases, in civil or commercial matters, where there is

  occasion to transmit a judicial or extrajudicial document for service abroad.” Volkswagenwerk

  Aktiengesellschaft v. Schlunk, 486 U.S. 694, 699 (1988) (quoting Hague Convention, 20 U.S.T. at

                                                    5/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 6 of 9 PageID #: 1956



  362) (emphasis added). The Supreme Court has recognized the mandatory nature of this clause

  and stated that, “[b]y virtue of the Supremacy Clause, U.S. Const., Art. VI, the Convention pre-

  empts inconsistent methods of service prescribed by state law in all cases to which it applies.” Id.

         Traxcell cites to a Memorandum Opinion and Order written by Judge Davis in Aten Int’l

  Co. v. Emine Tech. Co. to suggest that service on the Texas Secretary of State was an appropriate

  method of service on HMD Global Oy. (Dkt. No. 60 at 2 (citing 261 F.R.D. 112, 121 (E.D. Tex.

  2009)).) However, in that case, the foreign company was based in Taiwan, and Taiwan was not a

  signatory to the Hague Convention. Twin Rivers Eng'g, Inc. v. Fieldpiece Instruments, Inc., No.

  CV-160-4502-BRO (MRx), 2016 WL 7479373, at *4 (C.D. Cal. Sept. 8, 2016); see also HCCH

  Members (accessed 10/18/2019), https://www.hcch.net/en/states/hcch-members. Accordingly, the

  Hague Convention clearly did not apply in that case.

         However, Judge Davis wrote an opinion in another case suggesting that the Hague

  Convention would apply here. See Macrosolve, Inc. v. Antenna Software, Inc., No. 6:11-CV-287,

  2012 WL 12903085, at *2 (E.D. Tex. Mar. 16, 2012). Like Traxcell, the plaintiff in Macrosolve

  argued that service of process upon the Texas Secretary of State did not implicate the Hague

  Convention and that “service was complete in Texas when the Secretary of State was served.” Sur-

  Reply by Plaintiff Macrosolve, Macrosolve, Inc. v. Antenna Software, Inc., No. 6:11-CV-287, Dkt.

  No. 129 at 3. Judge Davis stated that:

                 Substituted service of process upon the Texas Secretary of State
                 requires that the Secretary send notice of the complaint to the
                 nonresident. See Tex. Civ. Prac. & Rem. Code Ann. § 17.045(a)
                 (West 2011); 1 Tex. Admin. Code § 71.21 (2012). This notice is
                 required for service of process to be complete; the Secretary will not
                 send a Certificate of Service until receiving a postal mail receipt
                 indicating whether the forwarded notice was received. See 1 Tex.
                 Admin. Code § 71.21 (2012) (“Upon request, the Secretary of State
                 will issue a [Certificate of Service] showing . . . [t]he disposition of
                 the mailing shown on the postal return receipt.”). Because

                                                  6/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 7 of 9 PageID #: 1957



                 substituted service on the Texas Secretary of State for a nonresident
                 defendant requires the transmittal of judicial documents abroad, the
                 Hague Convention is implicated. See Schlunk, 486 U.S. at 700.
                 Accordingly, MacroSolve's attempted service of process on
                 Defendants is deficient for failure to comply with the requirements
                 of the Hague Convention.

  Macrosolve, 2012 WL 12903085, at *2.

         Based on the authority provided above, the Court concludes that Traxcell must comply

  with the requirements of the Hague Convention here. As stated above, the Aten case is

  distinguishable because it dealt with a foreign company that was based in a country that was not a

  signatory to the Hague Convention, making the Hague Convention inapplicable. Here, HMD

  Global Oy is based in Finland and Finland is a signatory to the Hague Convention. Further, the

  quoted reasoning within Macrosolve applies equally to this case, and it explains why compliance

  with the Hague Convention is necessary in this case. Traxcell has not attempted to show that it has

  complied with the Hague Convention.

         “Because ‘district courts need to be able to control their dockets,’ Rule 4(f) authorizes a

  without-prejudice dismissal when the court determines in its discretion that the plaintiff has not

  demonstrated reasonable diligence in attempting service.” Lozano v. Bosdet, 693 F.3d 485, 489

  (5th Cir. 2012) (quoting Nylok Corp. v. Fastener World Inc., 396 F.3d 805, 807 (7th Cir. 2005)).

  Traxcell has not demonstrated reasonable diligence in attempting service upon HMD Global Oy—

  Traxcell has attempted service upon HMD Global Oy at least six times since the filing of this

  action in September of 2018, with none of these attempts complying with the Hague Convention

  and with each of these attempts being flawed for other reasons. Consequently, the Court

  recommends that HMD Global Oy be DISMISSED WITHOUT PREJUDICE.


             b. Even if Traxcell is not required to comply with the Hague Convention to
                effect service of HMD Global Oy, Traxcell’s attempts at service were still
                ineffective due to the inclusion of an inoperative complaint.
                                                 7/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 8 of 9 PageID #: 1958



         In the attempted service through the Texas Secretary of State that Traxcell discusses in its

  brief, Traxcell concedes that it sent the original complaint instead of the amended complaint that

  had been filed with the Court. (Dkt. No. 60 at 3 (“HMD exaggerated the importance that,

  inadvertently, Plaintiff first provided the Secretary with the Original Complaint instead of the First

  Amended Complaint”).) “An amended complaint supersedes the original complaint and renders it

  of no legal effect unless the amended complaint specifically refers to and adopts or incorporates

  by reference the earlier pleading.” King v. Dogan, 31 F.3d 344, 346 (5th Cir. 1994). “‘[S]ervice of

  a superseded complaint with the summons does not fulfill the requirements of [Rule 4]’ as ‘a

  superseded complaint is a mere scrap of paper.’” AGIS Software Dev., LLC v. ZTE Corp., No.

  2:17-CV-00517-JRG, 2018 WL 4053897, at *3 n.3 (E.D. Tex. July 20, 2018) (quoting 4A

  CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL PRACTICE AND PROCEDURE § 1093 (4th

  ed. 2015)). Traxcell does not dispute that the original complaint was not operative at the time

  service was attempted, and Traxcell does not contend that the amended complaint specifically

  refers to and adopts or incorporates by reference the original complaint. (See Dkt. No. 60 at 2–5.)

  Instead, Traxcell argues that the amended complaint makes changes from the original complaint

  that Traxcell contends are insubstantial. (Id.) However, Traxcell has not cited any case law to show

  any insubstantiality exception to the rule presented in King v. Dogan. Accordingly, even if service

  through the Texas Secretary of State was an appropriate mechanism for service of HMD Global

  Oy, the failure to provide an operative complaint makes Traxcell’s attempt at service through the

  Texas Secretary of State ineffective.


             c. Even if the Hague Convention is not implicated here, HMD Global Oy should
                be dismissed without prejudice pursuant to Rule 4(m) of the Federal Rules of
                Civil Procedure.




                                                  8/9
Case 2:18-cv-00412-RWS-RSP Document 73 Filed 10/22/19 Page 9 of 9 PageID #: 1959



            Rule 4(m) of the Federal Rules of Civil Procedure states that “[i]f a defendant is not served

     within 90 days after the complaint is filed, the court—on motion or on its own after notice to the

     plaintiff—must dismiss the action without prejudice against that defendant or order that service be

     made within a specified time.” However, the same rule provides that “if the plaintiff shows good

     cause for the failure, the court must extend the time for service for an appropriate period.”

            Here, Traxcell filed the original complaint on September 26, 2018, so Traxcell must show

     good cause before the Court may allow further attempts at service as over 90 days have passed

     since the filing of the original complaint. However, Traxcell has already been given additional

     time to serve HMD Global Oy and at least six different attempts at service of HMD Global Oy.

     Under these facts, the Court concludes that good cause is not present, making dismissal without

     prejudice appropriate.

            Accordingly, it is recommended that Defendant HMD Global Oy be DISMISSED
 .
     WITHOUT PREJUDICE. A party’s failure to file written objections to the findings, conclusions,

     and recommendations contained in this report within 14 days bars that party from de novo review

     by the District Judge of those findings, conclusions, and recommendations and, except on grounds

     of plain error, from appellate review of unobjected-to factual findings and legal conclusions

     accepted and adopted by the district court. Fed. R. Civ. P. 72(b)(2); see Douglass v. United Servs.

     Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc). Any objection to this Report and

     Recommendation must be filed in ECF under the event “Objection to Report and

     Recommendations [cv, respoth]” or it may not be considered by the District Judge.
          SIGNED this 3rd day of January, 2012.
            SIGNED this 21st day of October, 2019.




                                                           ____________________________________
                                                           ROY S. PAYNE
                                                           UNITED STATES MAGISTRATE JUDGE
                                                     9/9
